                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 1 of 27 Page ID
                                                       #:3367


                       1   HOGAN LOVELLS US LLP
                           Michael M. Maddigan (Bar No. 163450)
                       2   David W. Skaar (Bar No. 265377)
                           Harmony R. Gbe (Bar No. 313241)
                       3   1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                       4   Telephone: (310) 785-4600
                           Facsimile: (310) 785-4601
                       5   michael.maddigan@hoganlovells.com
                           david.skaar@hoganlovells.com
                       6   harmony.gbe@hoganlovells.com
                       7   Attorneys for Defendants
                           UNITEDHEALTH GROUP INCORPORATED;
                       8   UNITED HEALTHCARE SERVICES, INC.;
                           UNITEDHEALTHCARE INSURANCE
                       9   COMPANY
                      10
                                                UNITED STATES DISTRICT COURT
                      11
                                               CENTRAL DISTRICT OF CALIFORNIA
                      12
                                                        WESTERN DIVISION
                      13
                      14
                           DAVID TRUJILLO; DEANNA                 Case No. 5:17-cv-2547-JFW (KKx)
                      15   HARDEN, on behalf of themselves and
                           all others similarly situated,         MEMORANDUM OF POINTS AND
                      16                                          AUTHORITIES IN SUPPORT OF
                                          Plaintiffs,             DEFENDANTS UNITED
                      17                                          HEALTHCARE SERVICES, INC.
                           v.                                     AND UNITEDHEALTHCARE
                      18                                          INSURANCE COMPANY’S
                           UNITEDHEALTH GROUP, INC.;              MOTION FOR SUMMARY
                      19   UNITED HEALTHCARE SERVICES,            JUDGMENT
                           INC.; UNITEDHEALTHCARE
                      20   INSURANCE COMPANY,                     Date: April 8, 2019
                      21                  Defendants.             Time: 1:30 p.m.
                                                                  Place: Courtroom 7A (1st Street)
                      22                                          Judge: Honorable John F. Walter
                      23
                                                                  Action filed:     December 27, 2017
                      24                                          Motion hearing cutoff: April 8, 2019
                      25                                          Trial date:            May 28, 2019
                      26
                      27
                      28
H OGAN L OVEL LS US                                                     MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                        1
  ATTO RNEY S AT LAW
                                                                                 FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 2 of 27 Page ID
                                                       #:3368


                       1                                            TABLE OF CONTENTS
                       2
                       3
                           INTRODUCTION .................................................................................................. 1
                       4
                           STATEMENT OF UNCONTROVERTED FACTS .............................................. 2
                       5
                           A.       Plan Administration and Funding ................................................................ 2
                       6
                           B.       The Claims Administrator’s Discretion Under Plaintiffs’ Plans ................. 3
                       7
                           C.       Plan Terms Regarding Prosthetic Devices ................................................... 4
                       8
                           D.       UHC’s Guidelines For Interpreting Benefit Plan Terms ............................. 5
                       9
                           E.       United’s Review of Pre-Authorization Requests ......................................... 5
                      10
                           F.       Plaintiffs’ Pre-authorization Requests for Prosthetic Devices ..................... 7
                      11
                                    1.     David Trujillo ....................................................................................... 7
                      12
                                    2.     Deanna Harden ..................................................................................... 9
                      13
                           G.       Brief Procedural History ............................................................................ 10
                      14
                           DISCUSSION ....................................................................................................... 11
                      15
                           A.       Summary Judgment Legal Standard .......................................................... 11
                      16
                           B.       United’s Coverage Determinations Should Be Upheld ............................. 12
                      17
                                    1.     United’s Coverage Determinations Are Reviewed For Abuse
                      18                   Of Discrection..................................................................................... 12
                      19            2.     United Did Not Abuse Its Discretion ................................................. 14
                      20   C.       There Is No Basis For Injunctive Relief Based On The Alleged
                                    Procedural Defects ..................................................................................... 17
                      21
                                    1.     ERISA Claim Review Procedures ...................................................... 17
                      22
                                    2.     United Complied With ERISA Claims Procedures............................ 18
                      23
                                    3.     The Alleged Procedural Violations Would Not Entitle
                      24                   Plaintiffs To Relief ............................................................................. 20
                      25   CONCLUSION..................................................................................................... 23
                      26
                      27
                      28
H OGAN L OVEL LS US                                                                                MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                                             i
  ATTO RNEY S AT LAW
                                                                                                            FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 3 of 27 Page ID
                                                       #:3369


                       1                                        TABLE OF AUTHORITIES
                       2
                                                                                                                                      Page(s)
                       3
                           Cases
                       4
                       5   Abatie v. Alta Health & Life Ins. Co.,
                             458 F.3d 955 (9th Cir. 2006) ......................................................................... 13, 14
                       6
                           Barnes v. AT&T Pension Ben. Plan—Nonbargaines Prog.,
                       7     2012 WL 1657054 (N.D. Cal. May 10, 2012) .................................................... 21
                       8
                           Booton v. Lockheed Med. Ben. Plan,
                       9     110 F.3d 1461 (9th Cir. 1997) ............................................................................. 19
                      10   Boyd v. Bert Bell/Pete Rozelle NFL Players Retirement Plan,
                      11     410 F.3d 1173 (9th Cir. 2005) ............................................................................. 13
                      12   Chuck v. Hewlett Packard Co.,
                      13     455 F.3d 1026 (9th Cir. 2006) ............................................................................. 18

                      14   Ellenburg v. Brockway, Inc.,
                              763 F.2d 1091 (9th Cir. 1985) ............................................................................. 21
                      15
                      16   Finkelstein v. Guardian Life Ins. Co. of America,
                              2008 WL 8634992 (N.D. Cal. Nov. 23, 2008) .................................................... 18
                      17
                           Firestone Tire & Rubber Co. v. Bruch,
                      18      489 U.S. 101 (1989) ............................................................................................ 13
                      19
                           Hancock v. Montgomery Ward Long Term Disability Trust,
                      20     787 F.2d 1302 (9th Cir. 1986) ................................................................. 20, 21, 22
                      21
                           Harder v. Bristol-Myers Squibb Co. Long Term Disability Plan,
                      22     281 F.Supp.3d 939, 951 (C.D. Cal. 2017) ........................................................... 19
                      23   Kochenderfer v. Reliance Std. Life Ins. Co.,
                      24     2009 WL 4722831 (S.D. Cal. Dec. 4, 2009) ....................................................... 19

                      25   Krishan v. McDonnell Douglas Corp.,
                              873 F.Supp. 345 (C.D. Cal. 1994) ....................................................................... 21
                      26
                      27   Martin v. Aetna Life Ins. Co.,
                             223 F.Supp.3d 973, 983 (C.D. Cal. 2016) ........................................................... 19
                      28
H OGAN L OVEL LS US                                                                             MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                                         - ii -
  ATTO RNEY S AT LAW
                                                                                                         FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 4 of 27 Page ID
                                                       #:3370


                       1   Montour v. Hartford Life & Acc. Ins. Co.,
                       2     588 F.3d 623 (9th Cir. 2009) ............................................................................... 13
                       3   Parker v. BankAmerica Corp.,
                       4     50 F.3d 757 (9th Cir. 1995) ........................................................................... 20, 21

                       5   Santiago v. Lockheed Martin Retirement Plan for Certain Hourly
                              Employees,
                       6      2010 WL 11507587 (C.D. Cal. Mar. 10, 2010) ............................................ 11, 13
                       7
                           Siebert v. Std. Ins. Co. Disability Policy,
                       8      220 F.Supp.2d 1128 (C.D. Cal. 2002) ................................................................. 17
                       9   Terry v. Bayer Corp.,
                      10      145 F.3d 28 (1st Cir. 1998) ................................................................................. 20
                      11   Statutes
                      12   29 U.S.C. § 1133....................................................................................................... 17
                      13
                           ERISA ................................................................................................................ passim
                      14
                           Other Authorities
                      15
                      16   29 C.F.R. § 2560.503-1(b)(5)) .................................................................................. 17

                      17   29 C.F.R. § 2560.503-1(g)(1)(i) & (j)(1)) ................................................................ 18
                      18   29 C.F.R. § 2560.503-1(g)(1)(iii))...................................................................... 18, 20
                      19   Rule 23(a) ................................................................................................................. 10
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US                                                                                   MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                                             - iii -
  ATTO RNEY S AT LAW
                                                                                                               FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 5 of 27 Page ID
                                                       #:3371


                       1                                     INTRODUCTION
                       2         Plaintiffs challenge United’s denials of their pre-authorization requests for
                       3   certain upper and lower limb prosthetic devices, and seek certain injunctive and
                       4   declaratory relief. Specifically, Plaintiffs ask that United be ordered to re-review
                       5   each and every prosthetics pre-authorization request and post-service claim denied
                       6   under the “minimum specifications limitation” under revised review procedures,
                       7   regardless of whether the existing procedures caused the denials.
                       8         United respectfully requests that the Court grant summary judgment in its
                       9   favor on all of Plaintiff’s claims, for at least three reasons.
                      10         First, the named Plaintiffs’ health plans grant United, the claims
                      11   administrator, sole and exclusive discretion to interpret and apply the plan
                      12   language, and to make coverage determinations pursuant to that language. This
                      13   broad grant of discretion means that courts in the Ninth Circuit will not overturn an
                      14   adverse benefit determination made by United unless Plaintiffs can establish that
                      15   there was no reasonable basis for United’s decision. Plaintiffs cannot do so because
                      16   United’s adverse determinations were based on (i) its reasonable application of
                      17   industry-specific coding and billing guidance, and (ii) its reasonable conclusion that
                      18   it is in Plaintiffs’ best interests to receive a fully-functional prosthetic device, rather
                      19   than a partial device that will not work because it is missing critical components.
                      20   Accordingly, there is no basis for the Court to overturn United’s decisions.
                      21         Second, United’s claims procedures comply with ERISA and its enabling
                      22   regulations. United provides three levels of independent physician review for each
                      23   pre-authorization request. The physicians conducting these reviews follow a
                      24   “Hierarchy of Coverage Review,” which requires them to verify eligibility, review
                      25   the applicable plan language, review the medical records and other information
                      26   submitted by the member, and review the applicable coverage guidance before
                      27   reaching a decision on the request. If United reaches an adverse determination, it
                      28   //
H OGAN L OVEL LS US                                                              MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                              1
  ATTO RNEY S AT LAW
                                                                                          FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 6 of 27 Page ID
                                                       #:3372


                       1   sends a letter to the member and the applicable provider documenting the reason for
                       2   the denial and quoting the applicable plan language.
                       3         The evidence shows that United completed this process for each of Plaintiffs’
                       4   requests. Although Plaintiffs challenge the adequacy of United’s communications,
                       5   the undisputed facts show that United’s process substantially complied with
                       6   ERISA’s requirements as interpreted by the Ninth Circuit’s precedent.
                       7         Third, even if Plaintiffs could establish that United committed some
                       8   procedural violations under ERISA (e.g., issued inadequate letters), there is no
                       9   evidence that these alleged procedural defects caused the harm alleged in the
                      10   Complaint – the denial of plan benefits. This absence of evidence is even more
                      11   glaring with respect to the absent class members, many of whom could not have
                      12   been injured by the alleged conduct, or were not injured at all. Consequently, even
                      13   if Plaintiffs could prove that United’s claim review process is inadequate (and they
                      14   cannot, because it is not), the undisputed evidence still would demonstrate that the
                      15   alleged wrongful conduct did not cause the alleged harm, and that Plaintiffs
                      16   therefore are not entitled to the relief they seek.
                      17         For each of the foregoing reasons, United respectfully requests that the Court
                      18   grant summary judgment on all of Plaintiffs’ claims.
                      19
                      20                   STATEMENT OF UNCONTROVERTED FACTS
                      21      A. Plan Administration and Funding
                      22         Plaintiffs David Trujillo and Deanna Harden are eligible for certain medical
                      23   benefits pursuant to health benefit plans offered and funded by their employers.
                      24   (Statement of Uncontroverted Facts (“SUF”) Nos. 1 & 6.)
                      25         Plaintiff Trujillo’s plan was issued by his employer, Towne Park, LLC (the
                      26   “Towne Park Plan”). (SUF No. 1.) The Towne Park Plan states that it is a “self-
                      27   funded” or “self-insured” plan, that plan contributions are made by Towne Park and
                      28   its employees, and that plan benefits are paid from Towne Park’s assets, not
H OGAN L OVEL LS US                                                              MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                            -2-
  ATTO RNEY S AT LAW
                                                                                          FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 7 of 27 Page ID
                                                       #:3373


                       1   United’s. (SUF Nos. 2-4.) United HealthCare Services, Inc. is designated as the
                       2   Claims Administrator under the Towne Park Plan. (SUF No. 5.)
                       3          Plaintiff Harden’s plan was issued by her employer, Raytheon (the
                       4   “Raytheon Plan”). (SUF No. 6.) The Raytheon Plan states that it is sponsored by
                       5   Raytheon, and it is a self-insured plan funded by Raytheon and its employees.
                       6   (SUF Nos. 7-8.) UnitedHealthcare Services, Inc. is designated as the Claims
                       7   Administrator under the Raytheon Plan. (SUF No. 9.)
                       8        B. The Claims Administrator’s Discretion Under Plaintiffs’ Plans
                       9          The Towne Park Plan and the Raytheon Plan grant discretion to United, as
                      10   the Claims Administrator, in interpreting, applying, and making coverage decisions
                      11   pursuant to the plans’ language. For example, the Towne Park Plan states, “Towne
                      12   Park, LLC has delegated to UnitedHealthcare the discretion and authority to decide
                      13   whether a treatment or supply is a Covered Health Service and how the Eligible
                      14   Expenses will be determined and otherwise covered under the Plan.” (SUF No.
                      15   10.) The Towne Park plan further provides that “Towne Park, LLC and
                      16   UnitedHealthcare have the sole and exclusive discretion to: Interpret Benefits under
                      17   the Plan; Interpret the other terms, conditions, limitations and exclusions of the
                      18   Plan, including this SPD and any Summary of Material Modifications and/or
                      19   Amendments; [and] Make factual determinations related to the Plan and its
                      20   Benefits.” (SUF No. 11.) Towne Park also delegated to United the “sole
                      21   discretion” to determine which services requested by Towne Park employees are
                      22   “medically necessary” under the Towne Park Plan. (SUF No. 12.) Similarly, the
                      23   Raytheon Plan delegates to United “the authority to make final decisions with
                      24   respect to paying claims. . . . [and] full discretionary power to interpret the meaning
                      25   of the plan provisions and determine all questions arising under a plan, including,
                      26   but not limited to, eligibility for benefits.” (SUF No. 13.)
                      27   //
                      28   //
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          -3-
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 8 of 27 Page ID
                                                       #:3374


                       1        C. Plan Terms Regarding Prosthetic Devices
                       2          Plaintiffs’ plans provide coverage for prosthetic devices, among many other
                       3   medical services. (SUF Nos. 14 & 16.) The Towne Park Plan covers, among other
                       4   things, artificial arms, legs, feet and hands, and includes the following language: “If
                       5   more than one prosthetic device can meet your functional needs, Benefits are
                       6   available only for the prosthetic device that meets the minimum specifications for
                       7   your needs. . . . If you purchase a prosthetic device that exceeds these minimum
                       8   specifications, the Plan will pay only the amount that it would have paid for the
                       9   prosthetic that meets the minimum specifications, and you may be responsible for
                      10   paying any difference in cost.” (SUF No. 15.) The language of the Raytheon Plan
                      11   is different than the Towne Park Plan: “If more than one prosthetic device can meet
                      12   a covered person’s functional needs, benefits are available only for the most cost-
                      13   effective prosthetic device.” (SUF No. 17.)
                      14          To be covered under the Towne Park Plan or the Raytheon Plan, the
                      15   requested device or service must be “medically necessary,” as defined in those
                      16   plans. (SUF Nos. 18-19.) Under the Towne Park Plan, the definition of “medically
                      17   necessary” includes the requirement that the requested device be “not more costly”
                      18   than an alternative device “that is at least as likely to produce equivalent therapeutic
                      19   or diagnostic results as to the diagnosis or treatment of your Sickness, Injury,
                      20   disease or symptoms.” (Ex. 3 to Skaar Decl., at pp.117-118.) The Raytheon Plan
                      21   defines “medically necessary” to include devices that are “supported by evidence
                      22   based on medical research using valid scientific methods that demonstrate a health
                      23   benefit from the service, or when none is available, based on nationally accepted
                      24   standards of care.” (Ex. 5 to Skaar Decl., at pp.60-61.) In addition, the Raytheon
                      25   Plan requires that the device has been proven through randomized controlled trials
                      26   or cohort studies to have a “beneficial effect on health outcomes” and it must be
                      27   “the most cost-effective” as compared to other available alternatives. (Id.)
                      28   //
H OGAN L OVEL LS US                                                            MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                           -4-
  ATTO RNEY S AT LAW
                                                                                        FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                      Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 9 of 27 Page ID
                                                       #:3375


                       1      D. UHC’s Guidelines For Interpreting Benefit Plan Terms.
                       2         To provide “assistance in interpreting UnitedHealthcare benefit plans,”
                       3   United has published a Coverage Determination Guideline (“CDG”) entitled,
                       4   “Prosthetic Devices, Wigs, Specialized, Microprocessor or Myoelectric Limbs.”
                       5   (SUF Nos. 20-22.) Consistent with the language in Mr. Trujillo’s and Ms.
                       6   Harden’s plans, the CDG underscores that a determination of coverage is based on
                       7   the individual “member’s functional abilities.” Potential functional ability is based
                       8   on the reasonable expectations of the prosthetist [and the] treating physician . . . .”
                       9   (SUF Nos. 23-24.)
                      10         The CDG also recites certain limitations and exclusions. For example, again
                      11   tracking the language of certain benefit plans, the CDG states that if “more than one
                      12   prosthetic device can meet the member’s functional needs, benefits are only
                      13   available for the prosthetic device that meets the minimum specifications for the
                      14   member’s needs.” (SUF No. 25.)
                      15      E. United’s Review of Pre-Authorization Requests
                      16         United’s review of pre-authorization requests is guided by its “Hierarchy of
                      17   Coverage Review” (the “Hierarchy”), which is meant to ensure a “transparent and
                      18   consistent” approach. (SUF Nos. 29-30.)
                      19         Under the Hierarchy, the reviewer first confirms whether the member is
                      20   eligible for coverage. (SUF No. 31.) Then, the reviewer determines whether there
                      21   are any applicable federal or state mandates regarding coverage, which would take
                      22   precedence over the plan document and CDG. (SUF No. 32.) If there are no such
                      23   mandates, the member-specific plan document determines coverage. (SUF No.
                      24   33.) (emphasis added). If the plan document contains no express “inclusion or
                      25   exclusion” regarding the member’s specific request, the reviewer refers to the CDG
                      26   to determine whether the request falls within the scope of the plan. (SUF No. 34.)
                      27   The Hierarchy also contains a definition of “Medically Necessary” that mirrors Mr.
                      28   Trujillo’s plan. (SUF No. 35.)
H OGAN L OVEL LS US                                                            MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                           -5-
  ATTO RNEY S AT LAW
                                                                                        FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 10 of 27 Page ID
                                                   #:3376


                       1         A pre-authorization request for a prosthetic device typically includes a
                       2   “Detailed Written Order” (“DWO”) prepared by the prosthetist and signed by the
                       3   treating physician. (See Ex. 27 to Skaar Decl.) The DWO lists the products and
                       4   services that are being requested, each with a corresponding code that, in the field
                       5   of prosthetics, usually includes an “L” followed by a four-digit code (an “L-Code”).
                       6   (See id.) A DWO for a common lower limb device could include between ten and
                       7   twenty L-Codes, each corresponding to the various components of the device. (See
                       8   Ex. 15 to Skaar Decl., at ¶ 26.) A complex component, such as a microprocessor
                       9   knee, could have multiple L-Codes representing just one component. (Id.)
                      10         For example, one of the DWOs prepared for Mr. Trujillo included thirteen L-
                      11   Codes, including the following: L5301; L5620; L5629; L5940; L5647; L5910;
                      12   L5679; L5685; L5986; L5987; and three L5999 codes. (See Ex. 27 to Skaar Decl.)
                      13   The L5999 code is designated as “lower extremity prosthesis, not otherwise
                      14   specified.” (See Ex. 15 to Skaar Decl., ¶ 28.) Its upper extremity counterpart is the
                      15   L7499 code. (Id.) The L5999 and L7499 codes are sometimes called
                      16   “miscellaneous” or “write-in” codes.
                      17         When a Medical Director reviews a request for a prosthesis, he or she
                      18   reviews each L-Code in the request, pursuant to the Hierarchy, the CDG, and CMS
                      19   approved guidance known as the Pricing, Data and Coding (“PDAC”) guidance1 for
                      20   Durable Medical Equipment, Prosthetics, Orthotics and Supplies (“DMEPOS”).
                      21   (SUF No. 38.)
                      22         Using this guidance, the reviewer determines whether each L-Code in the
                      23   request is covered on a case-by-case basis, depending on the member’s specific
                      24   plan language and the unique information and medical records submitted by each
                      25   member. (SUF No. 38.) If not all the requested HCPCS codes are covered, but the
                      26   remaining covered codes constitute a complete functional prosthetic, the reviewer
                      27   1
                                 PDAC guidance is published by an entity that contracts with Medicare to
                      28   evaluate and assign appropriate L-Codes to new and existing prosthetic devices.
H OGAN L OVEL LS US        (SUF Nos. 36-37.)                               MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          -6-
  ATTO RNEY S AT LAW
                                                                                          FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 11 of 27 Page ID
                                                   #:3377


                       1   can make a “split decision” and approve the requested device. (SUF No. 39.)
                       2   However, if the non-covered codes include an essential component (e.g., a socket),
                       3   and the remaining codes constitute an incomplete device, the reviewer denies the
                       4   request, because it is United’s practice to approve only a complete device. (SUF
                       5   No. 40.)
                       6           When United issues an adverse coverage decision letter, the letter quotes the
                       7   applicable plan language, states the reason for the denial, and makes clear that the
                       8   member can have his or her physician contact United to discuss the request with the
                       9   Medical Director or other clinical reviewer, which is known as a “peer-to-peer.”
                      10   (SUF Nos. 41-45.) The letters also advise that the member can access the
                      11   information United relied upon to make its determination, the member can appeal
                      12   the decision within 180 days, or the member can accept the result. (SUF Nos. 46-
                      13   49.)
                      14           United provides two levels of internal appeals, meaning that each denied pre-
                      15   authorization request or post-service claim is reviewed by at least two physicians.
                      16   (Ex. 3 to Skaar Decl., at pp.82-83; Ex. 5 to Skaar Decl., at pp.310-311.) After the
                      17   member exhausts United’s internal appeals, members under some plans also have
                      18   the right to request an external review within four months of the original adverse
                      19   determination. (Ex. 3 to Skaar Decl., at pp.84-85; Ex. 5 to Skaar Decl., at pp.313-
                      20   314.)
                      21        F. Plaintiffs’ Pre-authorization Requests for Prosthetic Devices
                      22              1. David Trujillo
                      23           Mr. Trujillo is a lower extremity amputee who sought coverage for a
                      24   microprocessor-controlled prosthesis. Coverage for “microprocessor limbs [is]
                      25   based on a member’s current functional capabilities and his/her expected functional
                      26   rehabilitation potential” (SUF No. 51.), as indicated by the member’s “Lower Limb
                      27   Rehabilitation Classification Level” (or “K-Level”). (SUF No. 52.) The CDG lists
                      28   //
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                           -7-
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 12 of 27 Page ID
                                                   #:3378


                       1   certain device types, each designated by an L-Code, for which the member must
                       2   have a certain K-Level in order to obtain coverage. (SUF No. 53.)
                       3            Mr. Trujillo’s prosthetist determined that he is a K-3 ambulator. (SUF No.
                       4   54.) At that level, the CDG lists seven L-codes for prosthetic feet, 19 L-codes for
                       5   prosthetic knees, and four L-codes for prosthetic ankles that may be appropriate for
                       6   Mr. Trujillo, several of which are microprocessor-controlled. (See Ex. 10 to Skaar
                       7   Decl.)
                       8            Mr. Trujillo’s case was reviewed independently by three licensed physicians
                       9   at United. The initial reviewer, Dr. Jeanette McDaniel, relied upon the materials
                      10   submitted by Mr. Trujillo, the Towne Park Plan, and the CDG, which Dr. McDaniel
                      11   interprets to mean that coverage is available for a device that would enable the
                      12   member to return as closely as possible to his pre-amputation activity level. (SUF
                      13   Nos. 55-59.) Dr. McDaniel denied the request because she determined that the
                      14   requested socket was not coded correctly pursuant to the applicable PDAC
                      15   guidelines. (SUF No. 60.) Dr. McDaniel’s letter to Mr. Trujillo cites the
                      16   “medically necessary” provision of the Towne Park Plan, and explains that while
                      17   the “benefit document will cover the most basic artificial leg which can meet your
                      18   needs,” the requested leg “may not be the most basic.” (SUF No. 43.) The letter
                      19   provides a phone number for Mr. Trujillo’s physician to call, and it advises Mr.
                      20   Trujillo of his rights to request information or appeal United’s decision. (SUF Nos.
                      21   45-49.)
                      22            Mr. Trujillo appealed the decision. On appeal, Dr. Gale Browning
                      23   independently reviewed Mr. Trujillo’s case and upheld the denial because it was
                      24   improper for the provider to include the L5999 codes in the request for Mr.
                      25   Trujillo’s socket. (SUF Nos. 62-64.) Dr. Browning’s letter to Mr. Trujillo cites the
                      26   “medically necessary” provision, and explains, “The vendor has asked for a Hi-
                      27   Fidelity socket. Your health plan covers the most basic device that meets your
                      28   needs. This request is not the most basic device.” (SUF No. 44.) Mr. Trujillo then
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                           -8-
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 13 of 27 Page ID
                                                   #:3379


                       1   appealed again, and Dr. Trinh Tran again upheld the denial because she identified
                       2   the same problems with how the request was coded as Dr. Browning had, and also
                       3   because she determined that there was insufficient information to support a
                       4   conclusion that the requested “HiFi” socket would be superior to a well-fitted
                       5   traditional socket (i.e., the requested socket exceeded the “minimum specifications”
                       6   to meet Mr. Trujillo’s needs). (SUF Nos. 65-68.) There is no indication that Mr.
                       7   Trujillo sought an external review.
                       8            2. Deanna Harden
                       9         Ms. Harden’s son, Logan Harden, has a congenitally missing right forearm
                      10   and hand. Ms. Harden sought coverage for a myoelectric prosthesis. Dr. Arvin
                      11   Gallanosa, the physician who conducted the initial review of Ms. Harden’s request,
                      12   relied upon the Raytheon Plan, the CDG, and the applicable clinical records. (SUF
                      13   Nos. 69-70.) Dr. Gallanosa denied the request because he concluded that some of
                      14   the requested L7499 codes were miscoded, and some of them were related to
                      15   components that were already included in other codes that were requested, which he
                      16   determined to be contrary to the applicable PDAC guidance. (SUF No. 71.) Dr.
                      17   Gallanosa’s letter to Ms. Harden cites the “most cost-effective” plan language, and
                      18   explains, “Your health plan covers artificial arms that meet the minimum
                      19   specifications for your child’s needs. The artificial arm requested exceeds the
                      20   benefit provided under your health plan.” (SUF No. 41.)
                      21         Dr. Tran handled Ms. Harden’s first appeal. After independently reviewing
                      22   the case, Dr. Tran upheld the denial because the request included several L7499
                      23   codes that were improperly included with the requested myoelectric hand, such as
                      24   an extended warranty (which is not covered by United), a separate request for a
                      25   battery (a battery is already included as part of the other requested components), a
                      26   prosthetic donning interface (which has its own assigned code), and a proportional
                      27   control for the microprocessor (which was unbundled from the microprocessor).
                      28   (SUF Nos. 73-74.)
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          -9-
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 14 of 27 Page ID
                                                   #:3380


                       1         Ms. Harden appealed again, and Dr. Browning handled the second-level
                       2   appeal. Dr. Browning upheld the denial after concluding that some of the L7499
                       3   codes that were submitted represented “unbundling.” In simplistic terms
                       4   “unbundling” means that Ms. Harden’s prosthetist improperly was seeking to bill
                       5   higher amounts by separately billing amounts that actually were meant to be billed
                       6   together, meaning they were part and parcel of other codes that were submitted and
                       7   could be approved. Dr. Browning also determined that there was insufficient
                       8   evidence to establish that a more basic body-powered device would not meet Logan
                       9   Harden’s needs. (SUF Nos. 75-78.) Dr. Browning’s letter explains, “The requested
                      10   prosthesis includes many features that exceed Logan’s basic needs. Per your health
                      11   plan, benefits are available for the most cost-effective prosthesis that would meet
                      12   Logan’s needs. . . . A request for a prosthesis that meets Logan’s needs and your
                      13   health plan guidelines can be reviewed if submitted.” (SUF No. 42.) All United
                      14   correspondence includes a full explanation of the member’s options in light of the
                      15   denial. (SUF Nos. 45-49.)
                      16      G. Brief Procedural History
                      17         On December 27, 2017, Plaintiffs filed the Complaint in this action, asserting
                      18   claims against United for (1) improper denial of plan benefits and for a clarification
                      19   of rights under ERISA; and (2) breach of fiduciary duty and equitable relief under
                      20   ERISA. (ECF No. 1.) The Complaint seeks unpaid benefits and various forms of
                      21   equitable relief. (Id.) On August 8, 2018, Plaintiffs filed a motion for class
                      22   certification. (ECF No. 66.) United opposed the motion. (ECF No. 68.) On
                      23   September 14, 2018, the Court denied Plaintiffs’ motion without prejudice, because
                      24   Plaintiffs had failed to define a class that could satisfy the commonality and
                      25   typicality requirements of Rule 23(a). (ECF No. 74.)
                      26         On September 24, 2018, Plaintiffs filed the First Amended Complaint, which
                      27   sought to amend certain allegations regarding United’s purported wrongful conduct.
                      28   (ECF No. 77.) Plaintiffs then filed a renewed motion for class certification (ECF
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          - 10 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 15 of 27 Page ID
                                                   #:3381


                       1   No. 80), which the Court denied for failure to comply with the Local Rules. (ECF
                       2   No. 87.) On December 21, 2018, Plaintiffs filed their second renewed motion for
                       3   class certification (ECF No. 91), which United again opposed. (ECF No. 92.) On
                       4   February 4, 2019, the Court granted Plaintiffs’ second renewed motion. (ECF No.
                       5   100.) United has petitioned the Ninth Circuit for permission to appeal the order
                       6   granting class certification, and this petition is currently pending.
                       7
                       8                                       DISCUSSION
                       9        A. Summary Judgment Legal Standard
                      10          “Summary judgment is proper where ‘the pleadings, the discovery and
                      11   disclosure materials on file, and any affidavits show that there is no genuine issue
                      12   as to any material fact and that the movant is entitled to judgment as a matter of
                      13   law.’” Santiago v. Lockheed Martin Retirement Plan for Certain Hourly
                      14   Employees, 2010 WL 11507587 at *6 (C.D. Cal. Mar. 10, 2010) (citing Fed. R.
                      15   Civ. Proc. 56(c)). “Thus, when addressing a motion for summary judgment, this
                      16   Court must decide whether there exist ‘any genuine factual issues that properly can
                      17   be resolved only by a finder of fact because they may reasonably be resolved in
                      18   favor of either party.’” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                      19   250 (1986)).
                      20          “Where there is no evidence demonstrating the existence of a genuine issue
                      21   of material fact, the moving defendant may prevail simply by ‘pointing out to the
                      22   district court . . . that there is an absence of evidence to support the nonmoving
                      23   party's case.’” Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).
                      24   “Because the present case implicates a denial of benefits under an ERISA-subject
                      25   plan, summary judgment for the Plan is proper if, under the applicable ERISA
                      26   standard of review, the Court finds the claim administrator's decision should be
                      27   upheld.” Id.
                      28   //
H OGAN L OVEL LS US                                                            MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                           - 11 -
  ATTO RNEY S AT LAW
                                                                                        FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 16 of 27 Page ID
                                                   #:3382


                       1        B. United’s Coverage Determinations Should Be Upheld
                       2          While Plaintiffs have scuttled their attempt to represent a nationwide class in
                       3   pursuit of ERISA benefits, their individual claims for such relief persist.2 However,
                       4   these claims must fail as a matter of law, because the undisputed evidence shows
                       5   that United did not abuse its discretion when it denied Plaintiffs’ preauthorization
                       6   requests, and there is insufficient evidence to support any contention that United
                       7   abused its discretion concerning any other class members’ requests. Since United
                       8   did not abuse its discretion in denying Plaintiffs’ preauthorization requests, there is
                       9   no basis upon which the Court can grant the injunctive relief that Plaintiffs seek.
                      10              1. United’s Coverage Determinations Are Reviewed For Abuse Of
                      11                 Discretion
                      12          Under the terms of Plaintiffs’ health benefit plans, United is granted
                      13   discretion to interpret and apply the plans. The Towne Park Plan delegates to
                      14   United “the discretion and authority to decide whether a treatment or supply is a
                      15   Covered Health Service and how the Eligible Expenses will be determined and
                      16   otherwise covered under the Plan.” (SUF No. 10.) Likewise, UHC maintains the
                      17   “sole discretion” to determine which services are medically necessary. (SUF No.
                      18   12.) Similarly, the Raytheon Plan grants United “the authority to make final
                      19   decisions with respect to paying claims. . . . [and the] full discretionary power to
                      20   interpret the meaning of the plan provisions and determine all questions arising
                      21   under a plan, including, but not limited to, eligibility for benefits.” (SUF No. 13.)
                      22          Based on this language that unambiguously grants discretion to United,
                      23   United’s denials of Plaintiffs’ pre-authorization requests will be upheld unless
                      24   Plaintiffs can show that United abused its discretion, i.e., its decisions were
                      25   //
                      26   2
                                  In its certification order, the Court stated, “In Plaintiffs’ first claim for relief,
                      27   Plaintiffs allege that they ‘seek the payment of medical expenses’ on behalf of the
                           class. Plaintiffs, however, have represented that they do not seek damages on
                      28   behalf of the class. Accordingly, Plaintiffs will be precluded from seeking such
H OGAN L OVEL LS US        relief on behalf of the class.” (ECF No. 100 at p.11)     (emphasisOF
                                                                                 MEMORANDUM       added).
                                                                                                    P’S & A’S ISO MOTION
       LLP                                                            - 12 -
  ATTO RNEY S AT LAW
                                                                                              FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 17 of 27 Page ID
                                                   #:3383


                       1   arbitrary and capricious. Santiago, 2010 WL 11507587 at *6 (C.D. Cal. Mar. 10,
                       2   2010); Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).
                       3         Under this abuse of discretion standard, Plaintiffs’ claims based on the denial
                       4   of benefits must fail if United’s decisions were grounded on “any reasonable
                       5   basis.”3 Id. (citing Sznewajs v. U.S. Bancorp Amended & Restated Supp. Benefits
                       6   Plan, 572 F.3d 727, 734-35 (9th Cir. 2009)); Montour v. Hartford Life & Acc. Ins.
                       7   Co., 588 F.3d 623, 629 (9th Cir. 2009) (emphasis in original); Boyd v. Bert
                       8   Bell/Pete Rozelle NFL Players Retirement Plan, 410 F.3d 1173, 1178 (9th Cir.
                       9   2005) (“In the ERISA context, even decisions directly contrary to the evidence in
                      10   the record do not necessarily amount to an abuse of discretion.”). “An ERISA
                      11   administrator abuses its discretion only if it (1) renders a decision without
                      12   explanation, (2) construes provisions of the plan in a way that conflicts with the
                      13   plain language of the plan, or (3) relies on clearly erroneous findings of fact.”
                      14   Boyd, 410 F.3d at 1178; Montour, 588 F.3d at 630 (The administrator must “not
                      15   construe the language of the plan unreasonably or render its decision without
                      16   explanation”).
                      17         To disturb the administrator’s decision, the court must be “left with a definite
                      18   and firm conviction that a mistake has been committed.” Boyd, 410 F.3d at 1179.
                      19
                           3
                      20          During the parties’ meet and confer regarding this motion, Plaintiffs took the
                           position that the Court should review United’s benefit denials de novo, rather than
                      21   under an abuse of discretion standard. However, the Ninth Circuit has held that the
                           applicable standard of review is based on thethplan language. See Abatie v. Alta
                      22   Health & Life Ins. Co., 458 F.3d 955, 963 (9 Cir. 2006) (“[I]f the plan does confer
                           discretionary authority as a matter of contractual agreement, then the standard of
                      23   review shifts to an abuse of discretion.”). This remains true even if there is a
                           conflict of interest (there is none here). Id. at 966 (“Abuse of discretion review
                      24   applies to a discretion-granting plan even if the administrator has a conflict of
                           interest.”). And it remains true even if the administrator violates ERISA’s
                      25   procedural requirements, unless the violation is “flagrant,” “wholesale,” and causes
                           “substantive harm.” Id. at 971. The Ninth Circuit has described this as a “rare class
                      26   of cases,” such as where the administrator keeps policy details secret and offers no
                           claims  procedure whatsoever. Id. (citing Blau v. Del Monte Corp.. 748 F.2d 1348
                      27   (9th Cir. 1984)). There is no evidence that this case should fall within that “rare
                           class” of egregious cases. At best, if the Court were to somehow find a conflict of
                      28   interest or procedural violations, it could weigh these matters in deciding whether
H OGAN L OVEL LS US        there was an abuse of discretion. Id. at 972.        MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          - 13 -
  ATTO RNEY S AT LAW
                                                                                           FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 18 of 27 Page ID
                                                   #:3384


                       1   However, the court does not merely substitute its view for the administrator’s.
                       2   Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 969 (9th Cir. 2006). Rather,
                       3   the court must examine whether the administrator’s decision was “(1) illogical, (2)
                       4   implausible, or (3) without support in inferences that may be drawn from the facts
                       5   in the record.” Id.
                       6             2. United Did Not Abuse Its Discretion
                       7         Plaintiffs cannot establish that United abused its discretion. Notably,
                       8   although Plaintiffs demand “the payment of medical expenses” (ECF No. 77 at ¶
                       9   64), the FAC is devoid of any allegation that the devices requested by Plaintiffs
                      10   actually were covered by their plans. Significantly, although the FAC alleges that
                      11   the requests were “improperly denied” (id. at ¶ 1), this is not because Plaintiffs
                      12   contend the result was wrong.
                      13         Rather than attacking United’s ultimate conclusions, the FAC focuses on
                      14   United’s process. In particular, Plaintiffs claim that United denied their claims (i)
                      15   “without identifying an alternative prosthetic device that meets the member’s
                      16   functional needs,” and (ii) based on only “a particular component of the prosthetic
                      17   device.” (Id.) However, even if this were true, it would not amount to an abuse of
                      18   discretion, for at least two reasons.
                      19         First, United’s alleged failure to identify an alternative device before denying
                      20   Plaintiffs’ requests is irrelevant to Plaintiffs’ claims. The undisputed evidence
                      21   shows that United denied Plaintiffs’ pre-authorization requests because of the way
                      22   in which the requested sockets (the “HiFi socket”) were coded by Plaintiffs’
                      23   providers. (SUF Nos. 60, 64, 67.) The fact that United reviews how requests are
                      24   coded is no surprise. The prosthetics CDG, a public-facing document published on
                      25   the internet and elsewhere, advises members and providers that United “has
                      26   established the PDAC as its definitive source for correct coding and coding
                      27   clarification.” (SUF No. 36.)
                      28   //
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          - 14 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 19 of 27 Page ID
                                                   #:3385


                       1         Here, instead of using the standard PDAC-approved socket codes, Plaintiffs’
                       2   providers included several L5999 and L7499 codes in their socket assemblies.
                       3   (SUF Nos. 60, 64, 67.) After reviewing Plaintiffs’ plans, the CDG, and the clinical
                       4   information submitted, three United medical directors reached the same
                       5   conclusions: (i) based on PDAC guidance, Plaintiffs’ providers had miscoded the
                       6   sockets, and (ii) there was insufficient information in the record to justify the use of
                       7   a HiFi socket, rather than a well-fitted traditional socket (which could and should
                       8   be requested under a standard L-code). (SUF Nos. 60, 64, 67.) Whether United
                       9   identified alternative devices in these reviews is immaterial to the basis for the
                      10   denials in this case – the coding errors and lack of sufficient supporting
                      11   documentation. The problem arose from the documentation and coding presented
                      12   by Plaintiffs’ providers, not from the features of the device itself.4
                      13         Without doubt, Plaintiffs will argue that the existing PDAC codes are
                      14   insufficient, that prosthetists have no choice but to use miscellaneous codes to
                      15   request more advanced and costly features like the HiFi socket, and that United
                      16   should cover miscellaneous codes. However, these arguments are undermined by
                      17   the undisputed data showing that United does cover miscellaneous codes when they
                      18   are properly documented. (SUF No. 81.) The fact that United covers such requests
                      19   also supports the conclusion that the requests in this case were denied for reasons
                      20   specific to the documentation submitted by Plaintiffs, not because of any process
                      21   flaw that leads to the blanket denial of miscellaneous codes.
                      22
                           4
                      23          With respect to Logan Harden’s request for a myoelectric device, United’s
                           reviewers were also concerned with whether a body-powered device could meet the
                      24   member’s needs, in lieu of the requested device. The CDG provides that a
                           myoelectric upper limb will not be covered unless, among other things, “[a]
                      25   standard passive or body-powered Prosthetic Device cannot be used or is
                           insufficient to meet the functional needs of the individual in performing activities of
                      26   daily living (ADL’s); and the medical records must indicate the specific need for
                           the technological or design features.” (SUF No. 84.) In reviewing Logan Harden’s
                      27   request, United’s medical directors considered the availability of body-powered
                           limbs, and found that there was insufficient information in the record to
                      28   demonstrate that a body-powered device could not meet Logan Harden’s functional
H OGAN L OVEL LS US        needs. (SUF No. 78.)                                MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                           - 15 -
  ATTO RNEY S AT LAW
                                                                                            FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 20 of 27 Page ID
                                                   #:3386


                       1         Second, United’s practice of denying an entire request based on one non-
                       2   covered component is well-reasoned, not an abuse of discretion. United’s medical
                       3   directors have consistently explained the basis for this approach. When a member
                       4   submits a request for a complete prosthetic limb, United will not approve less than
                       5   a fully-functioning device. (SUF Nos. 39-40.) In other words, United would not
                       6   approve a pylon, ankle, and foot for Mr. Trujillo, but leave him without a socket,
                       7   because a prosthetic limb cannot function without a socket. Therefore, if the socket
                       8   cannot be covered, United would deny the entire request. However, if the non-
                       9   covered component is not essential to the functionality of the device, United can
                      10   render a “split decision” to deny the non-covered component and cover the
                      11   remaining functional components. (SUF Nos. 39-40.)
                      12         Plaintiffs criticize this approach because, according to Plaintiffs, United
                      13   should cover as many of the requested components as possible, and the member can
                      14   resort to the supposedly robust secondary market (e.g., eBay) to pay out-of-pocket
                      15   for the additional components needed to make the device functional. However,
                      16   United’s medical directors explained that they do not follow this approach because
                      17   they do not assume that it is the member’s intent to receive an incomplete device
                      18   and pay out-of-pocket for the remaining components. (SUF No. 82.) And simply
                      19   providing an incomplete and non-functional device without any indication that this
                      20   is consistent with the member’s intent is not considered to be good customer
                      21   service or in the members’ best interest, because it would not fulfill the member’s
                      22   need and request for a complete prosthetic device. (SUF No. 83.)
                      23         None of these decisions was arbitrary, capricious, or illogical. All of these
                      24   decisions were grounded in the plain language of the CDG, in industry coding
                      25   guidelines, and in United’s well-reasoned policy of only providing functional
                      26   devices to its members.
                      27         Plaintiffs’ belated attempt to second-guess the correctness of these decisions
                      28   does not undermine or negate the reasonable bases for those decisions, as discussed.
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                         - 16 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 21 of 27 Page ID
                                                   #:3387


                       1   See Siebert v. Std. Ins. Co. Disability Policy, 220 F.Supp.2d 1128, 1141 (C.D. Cal.
                       2   2002) (“Thus, the issue before the Court is not whether Standard's decision was
                       3   correct, but whether substantial evidence in the record supports its decision.”)
                       4   (citing Clark v. Wash. Teamsters Welfare Trust, 8 F.3d 1429, 1432 (9th Cir. 1993)).
                       5      C. There Is No Basis For Injunctive Relief Based On The Alleged
                       6          Procedural Defects
                       7         Because there was a reasonable basis for United’s denial of Plaintiffs’ pre-
                       8   authorization requests and there are no grounds for disturbing the denials, the Court
                       9   should reject Plaintiffs’ prayer for remand and other injunctive relief. The
                      10   injunctive relief Plaintiffs request would not change United’s determinations.
                      11             1. ERISA Claim Review Procedures
                      12         Explicit rules govern the appropriate claims procedure under ERISA. The
                      13   plan must “(1) provide adequate notice in writing to any participant or beneficiary
                      14   whose claim for benefits under the plan has been denied, setting forth the specific
                      15   reasons for such denial, written in a manner calculated to be understood by the
                      16   participant, and (2) afford a reasonable opportunity to any participant whose claim
                      17   for benefits has been denied for a full and fair review by the appropriate named
                      18   fiduciary of the decision denying the claim.” 29 U.S.C. § 1133.
                      19         In accordance with ERISA, the Secretary of Labor has promulgated detailed
                      20   regulations that define when a claims procedure will be deemed reasonable. As is
                      21   relevant here, an ERISA claims procedure is reasonable if, among other things:
                      22             “The claims procedures contain administrative processes and
                      23                safeguards designed to ensure and to verify that benefit claim
                      24                determinations are made in accordance with governing plan documents
                      25                and that, where appropriate, the plan provisions have been applied
                      26                consistently with respect to similarly situated claimants” (29 C.F.R. §
                      27                2560.503-1(b)(5));
                      28                //
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                         - 17 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 22 of 27 Page ID
                                                   #:3388


                       1             The denial letter sets forth “[t]he specific reason or reasons for the
                       2                adverse determination” (29 C.F.R. § 2560.503-1(g)(1)(i) & (j)(1)); and
                       3             The denial letter provides “[a] description of any additional material or
                       4                information necessary for the claimant to perfect the claim and an
                       5                explanation of why such material or information is necessary” (29
                       6                C.F.R. § 2560.503-1(g)(1)(iii)).
                       7         “The Ninth Circuit does not require strict compliance with ERISA's
                       8   procedural requirements.” Finkelstein v. Guardian Life Ins. Co. of America, 2008
                       9   WL 8634992 at *4 (N.D. Cal. Nov. 23, 2008). Rather, substantial compliance is
                      10   sufficient. E.g., Chuck v. Hewlett Packard Co., 455 F.3d 1026, 1032 (9th Cir.
                      11   2006).
                      12             2. United Complied With ERISA Claims Procedures
                      13         United complied with ERISA’s claims procedures. United has enacted
                      14   procedures and safeguards to ensure that plans are applied correctly and
                      15   consistently. When reviewing a request for pre-authorization, United’s medical
                      16   directors follow United’s “Hierarchy of Coverage Review” (the “Hierarchy”).
                      17   (SUF Nos. 29-35.) The purpose of the Hierarchy is “to ensure a transparent and
                      18   consistent approach within UnitedHealthcare.” (SUF No. 30.) The reviewer is
                      19   instructed to (1) confirm the member’s eligibility, (2) determine whether any
                      20   federal, state, or contractual mandates apply to the coverage determination, (3)
                      21   review and apply the applicable coverage/benefit document (e.g., the Summary
                      22   Plan Description), and (4) where no explicit inclusion or exclusion is stated in the
                      23   plan, review and apply the applicable CDG. (SUF Nos. 31-34.) The CDG, in turn,
                      24   discusses coverage considerations at a much higher level of detail than the plan. In
                      25   the event of an adverse determination, the member can request an appeal, and the
                      26   reviewers on appeal apply the same Hierarchy. (SUF No. 85.) United also
                      27   provides an optional external review. (Ex. 3 to Skaar Decl., at pp.84-85; Ex. 5 to
                      28   //
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                         - 18 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 23 of 27 Page ID
                                                   #:3389


                       1   Skaar Decl., at pp.313-314.) These processes are designed to ensure consistency
                       2   among reviewers with respect to the applicable plans and CDGs.
                       3         Further, United’s denial letters adequately state the applicable reason for the
                       4   denial. The regulations governing the contents of adverse determination letters are
                       5   designed to ensure a meaningful dialogue between the claims administrator and the
                       6   member. See, e.g., Booton v. Lockheed Med. Ben. Plan, 110 F.3d 1461, 1463 (9th
                       7   Cir. 1997). The letter must provide enough information to allow a reasonable
                       8   review on appeal. Id. It “takes an egregiously cursory denial letter,” Martin v.
                       9   Aetna Life Ins. Co., 223 F.Supp.3d 973, 983 (C.D. Cal. 2016), or an administrator
                      10   who purposely hides information from the member, Kochenderfer v. Reliance Std.
                      11   Life Ins. Co., 2009 WL 4722831 at *9 (S.D. Cal. Dec. 4, 2009), to show that the
                      12   letter constitutes an abuse of discretion. United’s denial letters do not come close to
                      13   meeting that severe description, and there is no evidence that United was
                      14   intentionally trying to hide information from Plaintiffs.
                      15         To the contrary, each United letter consistently informed Plaintiffs that their
                      16   requests were being denied because the requested devices, as coded and described
                      17   by Plaintiffs’ prosthetists, exceeded Plaintiffs’ apparent “minimum specifications,”
                      18   while quoting the applicable plan and CDG language. (SUF Nos. 41-44.)
                      19   Although Plaintiffs may claim that the letters lack clarity, they cannot show that the
                      20   letters deprived them of an opportunity to have a reasonable dialogue with United,
                      21   or hindered their ability to appeal or seek judicial review. See Kochenderfer, 2009
                      22   WL 4722831 at *9 (letter stating plaintiff “should be capable of working full time
                      23   in sedentary positions” was not “the pinnacle of clarity,” but it satisfied the Booton
                      24   standard); cf. Harder v. Bristol-Myers Squibb Co. Long Term Disability Plan, 281
                      25   F.Supp.3d 939, 951 (C.D. Cal. 2017) (administrator provided “shifting reasons” for
                      26   denials). Indeed, these letters invited Plaintiffs’ providers to contact United to
                      27   further discuss the denials. (SUF No. 45.)
                      28   //
H OGAN L OVEL LS US                                                            MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          - 19 -
  ATTO RNEY S AT LAW
                                                                                        FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 24 of 27 Page ID
                                                   #:3390


                       1         In addition, while United’s letters to Plaintiffs did not ask Plaintiffs to submit
                       2   additional information, they were not required to do so. The letter must ask for
                       3   additional information only if such information is necessary to “perfect” the claim.
                       4   29 C.F.R. § 2560.503-1(g)(1)(iii). In this context, “perfecting” the claim is not the
                       5   same as “winning” the appeal. Terry v. Bayer Corp., 145 F.3d 28, 30 n.8 (1st Cir.
                       6   1998) (“‘Perfect,’ when used in this context, usually means ‘to bring to
                       7   completion.’ Thus, a complete claim is not necessarily the same as a successful
                       8   claim because even a complete claim can be denied.”). Since United had sufficient
                       9   information to make a decision regarding Plaintiffs’ requests, it was not necessary
                      10   to ask for more. For the same reasons, ERISA does not require United’s denial
                      11   letters to advise members of the L-codes that could be resubmitted and approved.
                      12   To the extent a claim must be “perfected,” the member must submit additional
                      13   information to support the existing claim, not revamp the substance of the benefit
                      14   sought.
                      15         For all of these reasons, United has, at a minimum, substantially complied
                      16   with ERISA’s procedural requirements.
                      17             3. The Alleged Procedural Violations Would Not Entitle Plaintiffs
                      18                To Relief
                      19         Even if Plaintiffs could show that United committed a procedural violation
                      20   under ERISA (and they cannot), they would not be entitled to the relief they seek.
                      21   ERISA’s procedural requirements do not create a system of strict liability. Terry v.
                      22   Bayer Corp., 145 F.3d 28, 29 (1st Cir. 1998). “[O]rdinarily, a claimant who suffers
                      23   because of a fiduciary’s failure to comply with ERISA’s procedural requirements is
                      24   entitled to no substantive remedy.” Parker v. BankAmerica Corp., 50 F.3d 757,
                      25   768 (9th Cir. 1995) (quoting Blau v. Del Monte Corp., 748 F.3d 1348, 1353 (9th
                      26   Cir. 1984)). Rather, Plaintiffs must show that they were harmed by the procedural
                      27   violation. Hancock v. Montgomery Ward Long Term Disability Trust, 787 F.2d
                      28   1302, 1307-1308 (9th Cir. 1986) (affirming summary judgment for the plan);
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          - 20 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 25 of 27 Page ID
                                                   #:3391


                       1   Ellenburg v. Brockway, Inc., 763 F.2d 1091, 1096 (9th Cir. 1985) (affirming
                       2   judgment for the employer). If they cannot do so, summary judgment for the
                       3   defendants is appropriate. See Krishan v. McDonnell Douglas Corp., 873 F.Supp.
                       4   345, 354-55 (C.D. Cal. 1994) (“[T]he Ninth Circuit has affirmed summary
                       5   judgment for defendants where the plaintiffs failed to show any substantive harm
                       6   resulting from procedural violations.”).
                       7         Accordingly, where the plaintiffs’ requests were properly denied, Courts
                       8   refuse to remand claims for re-review based solely on a procedural defect.
                       9   Hancock, 787 F.2d at 1308; Ellenburg, 763 F.2d at 1096 (“With the district court’s
                      10   findings of fact regarding Ellenburg’s ineligibility for early retirement benefits and
                      11   his bad faith in applying for such benefits, Ellenburg is not entitled to a substantive
                      12   remedy and no remand is necessary . . .”); Parker v. BankAmerica Corp., 50 F.3d
                      13   757, 769 (9th Cir. 1995) (“The former employees were not entitled to receive
                      14   benefits under the MTP. Therefore, they did not suffer a substantive harm” from
                      15   the procedural defect”). Indeed, in each of the foregoing cases, the Ninth Circuit
                      16   affirmed summary judgment for defendants despite the presence of certain
                      17   procedural defects. This rule makes practical sense, because it would serve no
                      18   purpose to remand 1,000+ claims to an administrator to reprocess under a different
                      19   procedure, only to reach the same results.
                      20         Here, Plaintiffs have not shown that the alleged procedural defects had any
                      21   impact on the outcome of United’s benefit determinations. Plaintiffs argue that
                      22   United’s denial letters failed to adequately state the reasons for the denials, but
                      23   Courts have consistently held that it is inappropriate to remand claims based on
                      24   inadequate letter language. Hancock, 787 F.2d at 1308 (“Because there was
                      25   substantial evidence to support the Trust’s decision, a remand merely to require the
                      26   Trust to send a more detailed letter ‘would be a useless formality,’ accomplishing
                      27   nothing”); Barnes v. AT&T Pension Ben. Plan—Nonbargaines Prog., 2012 WL
                      28   1657054 at *4-6 (N.D. Cal. May 10, 2012) (“[A] remand here seems essentially
H OGAN L OVEL LS US                                                            MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                            - 21 -
  ATTO RNEY S AT LAW
                                                                                        FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 26 of 27 Page ID
                                                   #:3392


                       1   pointless because it is now clear – if only through this litigation – that § 3.4(a) is the
                       2   provision upon which the Defendant Plan relied.”) (granting summary judgment for
                       3   plaintiff but awarding no relief). The Hancock Court’s reasoning holds true here,
                       4   where the only alleged substantive harm is the denial of claims, and there is no
                       5   evidence that Plaintiffs would have done anything differently, or that the outcome
                       6   would have changed, had United’s letters been written with greater specificity.
                       7         To further illustrate the point with respect to the absent class members,
                       8   members in at least the following categories were either not injured by the alleged
                       9   wrongful conduct, or not injured at all:
                      10              Members whose requests were denied under the Minimum
                      11                Specifications Limitation, correctly and consistently with the terms of
                      12                their plans5;
                      13              Members whose requests were denied under the Minimum
                      14                Specifications Limitation, where the denials were overturned on
                      15                appeal;
                      16              Members whose requests were denied under the Minimum
                      17                Specifications Limitation, who then resubmitted a request for the same
                      18                device with different or additional documentation and were approved;
                      19              Members whose requests were denied under the Minimum
                      20                Specifications Limitation, who then resubmitted a request for a
                      21                different device and were approved;
                      22              Members whose requests were denied under the Minimum
                      23                Specifications Limitation, who engaged in United’s peer-to-peer
                      24                process and gained a full understanding of the reasons why their
                      25                requests were denied; and
                      26   5
                                  Plaintiffs presented evidence regarding the varying language of the named
                      27   Plaintiffs’ plans (see ECF No. 91-6 at 1 & 20), but they have not adduced evidence
                           that this plan language applies to all class members, citing only their own FAC for
                      28   this proposition in a recent submission. (ECF No. 91 at 1:11-14.)
H OGAN L OVEL LS US                                                             MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                            - 22 -
  ATTO RNEY S AT LAW
                                                                                         FOR SUMMARY JUDGMENT
     LOS A NG EL ES
                 Case 5:17-cv-02547-JFW-KK Document 107-1 Filed 03/04/19 Page 27 of 27 Page ID
                                                   #:3393


                       1             Members whose requests for a single component (not a complete
                       2                device) were denied under the Minimum Specifications Limitation, so
                       3                there was no question regarding which component was not covered.
                       4         Like the named Plaintiffs, these absent class members who have suffered no
                       5   harm cannot be entitled to any substantive relief based on the alleged procedural
                       6   defects. This is yet another basis for granting Defendants’ motion.
                       7                                     CONCLUSION
                       8         For the foregoing reasons, and based on the undisputed facts provided with
                       9   this motion, United respectfully requests that the Court find, as a matter of law,
                      10   that: (1) United did not abuse its discretion in denying Plaintiffs’ pre-authorization
                      11   requests; (2) United’s claims review process substantially complies with ERISA;
                      12   and (3) even if there were procedural defects in United’s communications with
                      13   Plaintiffs, Plaintiffs suffered no resulting harm. Based on these findings, United
                      14   further requests that the Court enter judgment in favor of United and dismiss this
                      15   case with prejudice.
                      16
                      17   March 4, 2019                                HOGAN LOVELLS US LLP

                      18
                      19                                                /S/ David W. Skaar
                                                                        Michael M. Maddigan
                      20                                                David W. Skaar
                      21                                                Harmony Gbe
                      22                                                Attorneys for Defendants
                      23                                                UNITEDHEALTH GROUP, INC.;
                                                                        UNITED HEALTHCARE SERVICES,
                      24
                                                                        INC.; UNITEDHEALTHCARE
                      25                                                INSURANCE COMPANY
                      26
                      27
                      28
H OGAN L OVEL LS US                                                           MEMORANDUM OF P’S & A’S ISO MOTION
       LLP                                                          - 23 -
  ATTO RNEY S AT LAW
                                                                                       FOR SUMMARY JUDGMENT
     LOS A NG EL ES
